           Case 1:19-cv-11315-LGS Document 43 Filed 04/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        4/21/2020


PRIDE TECHNOLOGIES, LLC,

                                            Plaintiff,                     19-CV-11315 (LGS)

                          -against-                                  SETTLEMENT CONFERENCE
                                                                             ORDER
DANIEL KHUBLALL,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        A settlement conference by telephone is scheduled for Wednesday, June 3, 2020, at 10:00

a.m. At that time, the parties should call (877) 402-9757 and enter access code 7938632. After

convening, the Court will conduct the conference using separately designated, private lines of

communication with each party via the Court’s teleconferencing service.

        If any party is unavailable at this time and date, or if the parties do not believe a

settlement conference at the scheduled date would be productive, the parties should promptly

inform Chambers by emailing Courtroom Deputy Rachel Slusher at

Rachel_Slusher@nysd.uscourts.gov.

        The parties are directed to review and comply with the Procedures for Cases Referred for

Settlement to Magistrate Judge Sarah Netburn, a copy of which is available on the Court’s

website at https://nysd.uscourts.gov/hon-sarah-netburn. The parties are strongly encouraged to

engage in good-faith settlement negotiations before the settlement conference and preferably

before the submission to the Court of the Ex Parte Settlement Letters and Acknowledgment
         Case 1:19-cv-11315-LGS Document 43 Filed 04/21/20 Page 2 of 2
Forms, which are to be submitted by Wednesday, May 27, 2020. Should the parties resolve the

litigation before the conference date, they must notify the Court in writing immediately.

SO ORDERED.



DATED:         April 21, 2020
               New York, New York




                                                2
